Appellant was convicted in the District Court of Eastland County of the offense of selling intoxicating liquor, and his punishment fixed at confinement in the penitentiary for one year.
We are unable to agree with appellant's contention as set forth in his bill of exceptions No. 1 that the trial court committed error in excusing from the list of grand jurors certain men drawn thereon, and in instructing the sheriff to summon other men to take the places of those so excused. We do not think the law regarding the formation of a grand jury should have such rigid and inflexible construction as that the trial court may not excuse from service on such grand jury, citizens whose reasons as presented to the court, appeal to his sound discretion and were such as to seem to justify such action. Garrett v. State,66 Tex. Crim. 480, 146 S.W. Rep., 930.
Appellant complains by his bill of exceptions No. 2 of the introduction in evidence of his confession. We find nothing in said bill of exceptions in any way substantiating appellant's objections as stated to the reception of such confession. The officer who took same testified that he gave the defendant a warning, apparently in the terms of the statute, and that after said warning was given the accused proceeded to make the statement introduced in evidence. A statement in the bill of exceptions that said confession was extorted by threats of personal violence, would not appear to be sustained, in the absence of some showing in said bill of said fact further than the statement thereof by appellant's counsel in stating the ground of his objection.
We do not believe any error appears in bill of exceptions No. 3 which complains of the refusal of the trial court to permit appellant to prove that a State witness on one occasion registered at a hotel as the wife of a man with whom she stayed that night who was not her husband. There is no effort made to show the general reputation of said witness, or to attack her in any way except by an attempt to prove the isolated matter just mentioned. McIntosh v. State, 91 Tex.Crim. Rep., 239 S.W. Rep., 622.
Appellant has two bills of exception complaining of the argument of the State's attorney. We have carefully examined each of said bills and find nothing in same which in our opinion would call for a reversal of this case.
There was no error on the part of the trial court in declining to submit to the jury the issue of suspended sentence. The charge against appellant was a violation of the amended Dean Law and the uncontroverted proof in the case showed he was a man fifty years of age. The benefit of suspended sentence in such case is denied by statute.
Finding no error in the record, the judgment will be affirmed.
Affirmed. *Page 530 
                          ON REHEARING.                        November 8, 1922.